“ Questions under tbe constitution of tbe United States were presented and necessarily passed upon.
“ Tbe defendant Rudish contended that tbe admission of tbe confession of bis co-defendant Malinski in evidence against Malinski was a denial to tbe defendant Rudish of due process under tbe Fourteenth Amendment to tbe constitution of tbe United States.
“ Tbe defendant Malinski contended that tbe admission’ in evidence of bis alleged confession and bis identification of tbe ‘ murder car ’ and bis description of tbe events at tbe scene of tbe murder violated bis rights under tbe Fourteenth Amendment to tbe constitution of tbe United States.
“ This court held that tbe rights of neither defendant under tbe Fourteenth Amendment to tbe constitution of tbe United States bad been violated or denied.” (See 292 N. Y. 360.)